Citation Nr: 1539660	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  12-34 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a compensable rating for malaria.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse




ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to July 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).

A hearing was held before the undersigned in July 2015.  A transcript of the hearing is of record.  

The issues of entitlement to an increased rating for a service-connected nervous condition and whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD) have been raised by the record in a July 2015 VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

Throughout the appeal period, the Veteran has not had active disease of malaria or any residuals of malaria.




CONCLUSION OF LAW

The criteria for a compensable evaluation for malaria have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.3, 4.7, 4.88b, Diagnostic Code (DC) 6304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

The duty to notify was satisfied via an August 2010 letter which was issued prior to the decision on appeal.

The duty to assist has also been met.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal.  The Veteran and his spouse also provided pertinent testimony before the Board in July 2015.  The Veteran has not identified any evidence that remains outstanding.  

The Veteran appeared for VA examinations in August 2010 and November 2012 to evaluate malaria.  The VA examiners completed all necessary testing, examined the Veteran, reviewed his claims file, and provided pertinent information to allow the Board to make an informed evaluation of the severity of the condition in accordance with the pertinent rating criteria.  Therefore, the VA examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


B.  Legal Criteria and Analysis

Service connection was initially granted for malaria in December 1967.  A 10 percent rating was awarded effective from September 5, 1967, to September 4, 1968 and a noncompensable rating was assigned from September 5, 1968. 

The Veteran sought an increased rating for malaria in July 2010.  He has alleged throughout his appeal that he sweats profusely for no reason and that he believes this is due to malaria.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

Where an increase in the disability rating is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Malaria is evaluated as 100 percent disabling when it is an active disease.  38 C.F.R. § 4.88b, Diagnostic Code (DC) 6304.  According to the Note following the DC, residuals such as liver or spleen damage are thereafter evaluated under the appropriate system.  The diagnosis of malaria depends on the identification of the malarial parasites in blood smears.  Relapses must also be confirmed by the presence of malarial parasites in blood smears.  Id.

Historically, the Veteran was hospitalized for treatment of malaria in September 1967.  A July 1968 letter from Dr. R.W.F. reflects that he was treating the Veteran for what was first felt to be malaria attacks, but turned out to be a nervous condition characterized by attacks of partial unconsciousness and some paralysis which at times appeared almost epileptiform in character.

A December 2007 private treatment record from Dr. S.W.G. reflects the Veteran was seen for chest pain and reported experiencing unrelated episodes of sweating.  The Veteran indicated he usually experienced these episodes in the morning while doing house work with minimal exertion.  The treatment record reflects the Veteran's history of malaria.  Dr. S.W.G.'s assessment of the Veteran's sweating indicated that the Veteran had a history of glucose intolerance.  He commented that the Veteran's sweating did not occur in relation to chest pain and occurred in the morning when he had not eaten.  Dr. S.W.G. thought there was a question the Veteran might have prediabetes and provided a treatment plan for the Veteran to eat in the morning before doing work.

On August 2010 VA examination to evaluate malaria, the Veteran reported not having any recurrence of malaria or treatment for the condition for forty years.  He reported that he sweats at times when other people would not sweat, but he acknowledged the sweating was unlike his episodes of malaria.  The examiner noted that the Veteran's doctor had reported in 1968 that what was first thought to be recurrent malaria was more likely anxiety.  Physical examination and laboratory studies revealed no findings of malaria.  The examiner reviewed the Veteran's claims file and noted that there were no medical records showing recurrent malaria since 1967.  The examiner provided an assessment of resolved malaria with no residuals.

On August 2010 VA psychiatric examination, the Veteran reported sweating profusely "out of the blue" and having a racing heartbeat.  He noted that when he sweats profusely he needed to slow down or stop what he was doing until it went away.  The examiner opined that the Veteran's symptoms of anxiety disorder, not otherwise specified, included chronic, very mild symptoms of anxiety, including sweating profusely with associated heart racing.

In a September 2010 statement, the Veteran reported that he had not experienced a seizure since 1970.

In his May 2011 notice of disagreement, the Veteran stated that he would sweat profusely while sitting in his easy chair or taking a leisurely walk with his spouse.  He indicated his belief that the sweating was not due to his nervous condition and that he did not think malaria went away.  

On November 2012 VA examination, the Veteran reported experiencing excessive sweating since his service in Vietnam.  He indicated that he would suddenly break out in a severe sweat while sitting and doing nothing and that he sometimes sweat more profusely than when he exercised.  He indicated the sweating had not become more severe, but perhaps more frequent, and occurred approximately weekly or every two weeks.  The examiner noted the Veteran had not experienced any fevers, shaking, chills, weight loss, change in appetite, or energy level.  The examiner found the Veteran had inactive malaria, with no symptoms or residuals attributable to malaria.  He opined that malaria is not known to cause chronic episodic profuse sweating in an otherwise healthy person, or seizures that occur for several years and then spontaneously resolve.  

At the July 2015 hearing, the Veteran testified that he perspires profusely for no apparent reason.  He noted that this happened more frequently now than it did ten years ago and that his doctors cannot explain why it happens.  The Veteran believed it was because of malaria, but the doctors did not know if it was related to malaria.  The Veteran testified that he did not have problems with sweating before service.  His spouse testified that the sweating episodes often made them late for events because the Veteran would take a shower and would need to cool down before he could get dressed.  The Veteran also indicated that malaria had not affected his kidneys or caused any renal complications.  Board Hearing Tr. at 3-6.

A preponderance of the evidence is against a finding that the Veteran has the active disease of malaria or that he has any residuals, including liver or spleen damage.  The August 2010 and November 2012 VA examiners both found there were no residuals of malaria.  On each occasion he had no complaints other than profuse sweating and there were no clinical findings concerning malaria or any residuals.  

The Veteran has only alleged that episodes of profuse sweating are a residual of malaria.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent to identify a specific level of disability of malaria according to the appropriate diagnostic code or to provide an opinion regarding whether profuse sweating is a residual of malaria, as such is a complex medical question.  Such competent evidence concerning the nature and extent of malaria has been provided by the medical personnel who have examined the Veteran during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The November 2012 VA examiner specifically opined that malaria is not known to cause chronic episodic profuse sweating in an otherwise healthy person, while the August 2010 psychiatric examiner attributed the Veteran's sweating episodes to his service-connected nervous condition.  Additionally, in December 2007, private doctor S.W.G. indicated his belief that these episodes might be related to glucose intolerance and reflect prediabetes.  Although the opinions of record provide conflicting views regarding the etiology of the Veteran's episodes of sweating, none of them reflect an opinion that these episodes are related to malaria or are a residual of malaria.  The Board finds these opinions to be more probative than the Veteran's belief that profuse sweating is a residual of malaria, and concludes that a preponderance of the evidence is against a finding that episodes of profuse sweating are a residual of malaria.  It is also notable that VA has considered profuse sweating as part of the evaluation for the Veteran's service-connected nervous condition.  See April 2011 rating decision.  Evaluation of overlapping symptoms under a different diagnosis would result in pyramiding and must be avoided; therefore, the Board is precluded from evaluating the symptom of profuse sweating under the diagnosis of malaria as it is already being compensated as part of his service-connected nervous condition.  38 C.F.R. § 4.14.  

The Board has considered whether any staged rating is appropriate for service-connected malaria.  The record does not indicate any significant increase or decrease in disability during the appeal period and symptoms warranting a higher rating have not been shown.  Accordingly, staged ratings are not warranted for malaria.  See Hart, 21 Vet. App. at 505.

The Board has also considered whether referral for an extraschedular rating for malaria is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

As explained in detail above, the symptoms the Veteran complains of are contemplated by the applicable rating criteria; specifically, the presence of any residuals.  The symptom of profuse sweating has been shown not to be related to malaria.  Thus, the effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  In short, there is no indication in the record that the average industrial impairment from residuals of malaria would be in excess of that contemplated by the ratings provided in the rating schedule.  The Veteran's disability picture is not shown to be exceptional or unusual.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  All of the pertinent symptoms and manifestations have been attributed to the appropriate service-connected disabilities and are addressed by the appropriate diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In summary, a preponderance of the evidence is against the assignment of a compensable rating for malaria at any time during the appeal period.  The claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable evaluation for malaria is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


